        Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 1 of 29




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                     ENTERED
                                                                                                        04/23/2020
IN RE:                                               §
ANITA IVISON                                         §        CASE NO: 13-37732
       Debtor                                        §
                                                     §        CHAPTER 7
                                                     §
ANITA IVISON; aka KANZLER, et al                     §
      Plaintiffs                                     §
                                                     §
VS.                                                  §        ADVERSARY NO. 15-3001
                                                     §
INTERNAL REVENUE SERVICE,                            §
UNITED STATES OF AMERICA, et al                      §
     Defendants                                      §        Judge Eduardo V. Rodriguez

                                    MEMORANDUM OPINION

         Section 505 of the Bankruptcy Code confers broad authority on a bankruptcy court to

determine a debtor’s tax liability before the debtor filed for bankruptcy. A bankruptcy court’s

determination of certain tax liabilities also affects whether such claims may be dischargeable. In

the case sub judice, plaintiffs seek determination and dischargeability of certain tax liabilities.

         Anita Ivison,1 James Ivison, (“Plaintiffs”) and Specialized Hydraulic Services, Inc.

(“SHS”) originally filed separate adversary proceedings against the Internal Revenue Service

United States of America, and the United States of America (IRS) (hereinafter referred to as

“IRS”) to determine the proper amounts of federal income taxes, and payroll tax and civil penalty

liabilities.   Shortly thereafter, the adversary proceedings were transferred and consolidated

before the Court. After approving a stipulation between SHS and the IRS and dismissing SHS’s

claims, trial was held.

         In consideration of the arguments of counsel, all evidence in the record, credibility of the

1
 Now known as Anita Craymer, but for purposes of this Memorandum Opinion will be identified as Anita Ivison.
See ECF No. 110 at 6.

                                               Page 1 of 29
           Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 2 of 29




witnesses, and relevant case law, the Court finds that: James Ivison’s aggregate Trust Fund

Recovery Penalty liability for the tax quarters ending March 31, 2011, June 30, 2012, September

30, 2012, and March 31, 2013 through December 31, 2013 is determined to be $566,373.77 and

is not dischargeable pursuant to 11 U.S.C. § 523(a); James Ivison’s individual federal income tax

liability for tax year 2011 is determined to be $308,750.87 and is not dischargeable pursuant to

11 U.S.C. § 523(a); Anita Ivison’s aggregate Trust Fund Recovery Penalty liability for the tax

quarters ending March 31, 2011, June 30, 2012, September 30, 2012, and March 31, 2013

through December 31, 2013 is determined to be $566,303.77 and is not dischargeable pursuant to

11 U.S.C. § 523(a); Anita Ivison’s individual federal income tax liabilities are determined to be

$308,750.87 for tax year 2011, $6,238.00 for tax year 2012, and are not dischargeable pursuant

to 11 U.S.C. § 523(a).

                                       I.          FINDINGS OF FACT

           The Court makes the following findings of fact and conclusions of law pursuant to

Federal Rule of Civil Procedure 52, which is made applicable to adversary proceedings pursuant

to Federal Rule of Bankruptcy Procedure 7052. To the extent that any finding of fact constitutes

a conclusion of law, it is adopted as such. To the extent that any conclusion of law constitutes a

finding of fact, it is adopted as such.

      a. Background History

           During 2013, Plaintiffs owned two Subchapter S corporations: SHS and Specialized Pipe

Services, Inc. (“SPS”), which they each held a 50% interest in.2 The events that precipitated

Plaintiffs and SHS’ bankruptcy filings were significant tax assessments made by the Internal

Revenue Service (“IRS”) against them for income tax liabilities, and payroll tax and civil penalty


2
    Defs.’ Ex. 14 at 203–04; ECF No. 110. at 19.

                                                    Page 2 of 29
        Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 3 of 29




liabilities.

         Anita Ivison commenced her underlying chapter 7 proceeding on December 17, 2013 and

received her discharge March 18, 2014.3 Ms. Ivison’s chapter 7 case was closed on October 22,

2014 and then reopened on December 22, 2014 for purposes of instituting the above-captioned

adversary proceeding.4 Anita Ivison filed her adversary proceeding on January 2, 2015.5

         James Ivison commenced his underlying chapter 7 proceeding on December 17, 2013 and

received his discharge on April 1, 2014.6 On April 1, 2014, the IRS filed a proof of claim in

James Ivison’s bankruptcy proceeding, totaling $1,542,049.05.7 However the IRS was only paid

$6,868.80 on its unsecured priority claim.8 A final decree was signed on May 10, 2017, closing

the case.9 Seven days later, James Ivison filed a second chapter 7 bankruptcy petition, which

was converted to a chapter 11 on October 25, 2017.10 On November 28, 2017, the IRS filed a

proof of claim in James Ivison’s second bankruptcy proceeding, totaling $2,471,191.61.11

However, James Ivison’s chapter 11 bankruptcy was dismissed on December 12, 2017, with no

distributions being made to creditors.12 James Ivison filed his adversary proceeding on January

21, 2015.13

         Lastly, SHS commenced its chapter 7 bankruptcy case on January 24, 2014.14 SHS filed

its adversary proceeding on January 21, 2015.15 On February 19, 2015, the Court transferred


3
  See Case No. 13-37732.
4
  See generally Case No. 13-37732, ECF No. 1.
5
  ECF No. 1.
6
  See Case No. 13-37740.
7
  See Case No. 13-37740, Claim No. 6.
8
  See Case No. 13-37740, ECF No. 61.
9
  See Case No. 13-37740, ECF No. 62.
10
   See Case No. 17-80154, ECF Nos. 1, 18.
11
   See Case No. 17-80154, Claim No. 2.
12
   See generally Case No. 17-80154.
13
   See Case No. 15-3016.
14
   See generally Case No. 14-30487.
15
   See Case No. 15-3017.

                                                Page 3 of 29
        Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 4 of 29




James Ivison and SHS’s adversary proceedings and consolidated them with the above-captioned

adversary proceeding.16

     Plaintiffs and SHS’ original claims set forth in the consolidated adversary proceedings are:
        1.      tax determination on behalf of James and Anita Ivison pursuant to 11 U.S.C. §
                505(a) for tax years 2006 through 2013, including all penalties, interest, and
                additions thereto, and tax determination of SHS’s prepetition federal income tax
                liability, miscellaneous penalty, and payroll tax labilities for tax years 2007
                through 2014;
        2.      temporary injunctive relief for James Ivison pursuant to 11 U.S.C. § 362(a); and
        3.      determination of dischargeability for James and Anita Ivison under 11 U.S.C. §
                523(a).17

        On February 20, 2015, the Court reinstated the automatic stay, pending adjudication of

the underlying adversary proceeding.18 And on August 1, 2017, the Court approved a stipulation

between the IRS and SHS, allowing the IRS’s October 8, 2014 amended proof of claim filed in

SHS’s bankruptcy case in its entirety, and dismissing SHS as a party to this adversary

proceeding.19 At trial, the parties stipulated that James and Anita Ivison’s individual liability for

tax years 2006 through 2010, and 2013 is zero, and that the liability for tax year 2012 as to Anita

Ivison only is $6,238.00.20 After reviewing the record, there are three remaining issues for the

Court to decide, to wit:

        1.      Whether Plaintiffs are liable for tax year 2011 federal individual income taxes and
                if so, in what amount;
        2.      Whether Plaintiffs are liable for Trust Fund Recovery Penalty liabilities for tax
                years 2011 and 2012, and if so, in what amount; and
        3.      Whether Plaintiffs’ taxes are dischargeable.

     b. The Federal Tax Claims

        For illustration, the Court has crafted two separate charts—for James and Anita Ivison—


16
   ECF No. 12.
17
   ECF No. 1.
18
   See Case No. 15-3016, ECF No. 8.
19
   ECF No. 56.
20
   See ECF No. 110 at 14 – 17, 59.

                                            Page 4 of 29
         Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 5 of 29




which summarize the disputed tax year amounts:

                                            CHART A
                                          JAMES IVISON
                         Individual
                          Federal                           Trust Fund/Civil Penalty
                           Income                             & Federal Tax Lien
        Year            Amount Due            Tax Period          Amount Due
     2011              $308,750.8721   March 2011          $56,717.5122
     2012              $0.00           June 2012           $74,520.0223
     2013              $0.00           September 2012      $96,533.7724
                                       March 2013          $14,376.9625
                                       June 2013           $140,359.6226
                                       September 2013      $120,257.6527
                                       December 2013       $63,608.2428


             Total $308,750.87                             $566,373.57


                                            CHART B
                                          ANITA IVISON
                         Individual
                          Federal                           Trust Fund/Civil Penalty
                          Income                              & Federal Tax Lien
        Year            Amount Due            Tax Period          Amount Due
     2011              $308,750.8729   March 2011          $56,647.5130
     2012              $6,238.00       June 2012           $74,520.0231
                                       September 2012      $96,533.7732
     2013              $0.00           March 2013          $14,376.9633
                                       June 2013           $140,359.6234
                                       September 2013      $120,257.6535
21
   Defs.’ Ex. 35.
22
   Defs.’ Ex. 11 at 148.
23
   Id. at 152.
24
   Id. at 156.
25
   Id. at 160.
26
   Id. at 164.
27
   Id. at 168.
28
   Id. at 172.
29
   Defs.’ Ex. 35.
30
   Defs.’ Ex. 9 at 112.
31
   Id. at 117.
32
   Id. at 122.
33
   Id. at 127.
34
   Id. at 132.
35
   Id. at 137.

                                            Page 5 of 29
         Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 6 of 29




                                             December 2013                        $63,608.2436
             Total $314,988.87                                                    $566,303.77

     c. Trial

         Trial was initially conducted on November 28, 2018, then continued to and concluded on

September 24, 2019.37 At trial, the parties stipulated to the following, either through oral

agreement, testimony, or documentary evidence:

1.       Plaintiffs are “Responsible Persons” for purposes of the Trust Fund liabilities assessed
         against them.38

2.       Plaintiffs were officers, board members, and 50% shareholders of SHS until its
         bankruptcy filing on January 24, 2014.39

3.       James Ivison’s estimated compensation received during the period in issue was
         $150,000.40

4.       James Ivison had the authority to determine which SHS creditors were paid, participated
         in overseeing the day-to-day operations of SHS, and was authorized to hire and fire
         employees, enter into contracts, and to sign checks on SHS’s behalf.41

5.       Anita Ivison was authorized to sign checks on SHS’s behalf.42

6.       Anita Ivison was authorized to hire and fire SHS employees.43

7.       James and Anita Ivison signed checks or authorized payments for SHS’s payees (other
         than the IRS) after they knew that SHS had unpaid federal withholding taxes.44

8.       Either James or Anita Ivison signed SHS’s payroll returns.45

9.       James Ivison became aware of SHS’s unpaid payroll taxes during mid-2011.46


36
   Id. at 142.
37
   Trial was initially continued to January 15, 2019, but the Court entered an Order continuing the trial in light of
lapse of appropriations. See ECF Nos. 115, 117, 119.
38
   ECF No. 110 at 91.
39
   Defs.’ Ex. 14 at 177.
40
   Id. at 178.
41
   Defs.’ Ex. 15 at 189.
42
   Id. at 187–88.
43
   Id. at 189–90.
44
   Id. at 188.
45
   Id. at 190.

                                                     Page 6 of 29
        Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 7 of 29




10.     James Ivison’s response was to give Rose Paredes power of attorney “to work with the
        IRS to ensure that an installment agreement was reached as to any unpaid taxes, and
        future payroll tax deposits were timely made.47”

11.     No payments, credits, or abatements have been made against any of Plaintiffs’
        individually assessed Trust Fund liabilities.48

12.     A $22.00 fee and collection cost was assessed on September 22, 2014 against Anita
        Ivison for the Trust Fund liability associated with the tax quarter ending March 30,
        2011.49

13.     A $92.00 fee and collection cost was assessed on November 10, 2014 against James
        Ivison for the Trust Fund liability associated with the tax quarter ending March 30,
        2011.50

14.     SHS’s Employer’s Quarterly Federal Tax Returns (Form 941) for the tax periods ending
        April 30, 2012, September 30, 2012, and March 31, 2013 through December 31, 2013 all
        contain what purports to be James Ivison’s signature as a SHS officer.51

15.     SHS’s Employer’s Quarterly Federal Tax Returns (Form 941) for the tax periods ending
        April 30, 2012, September 30, 2012, June 30, 2013, September 30, 2012 and December
        31, 2013 reflect balances due.52

16.     The return for March 31, 2013 and the return for the tax quarter ending June 30, 2013 are
        the only returns that reflect any deposits.53

17.     James Ivison admits he signed the returns for the periods ending September 30, 2013 and
        December 31, 2013.54

18.     Anita Ivison’s 2012 individual income tax liability is $6,238.00.55

                             II.      CONCLUSIONS OF LAW

a.      Jurisdiction, Venue, and Constitutional Authority to Enter a Final Order

        This Court holds jurisdiction pursuant to 28 U.S.C. § 1334 and now exercises its

46
   Defs.’ Ex. 14 at 177.
47
   Id.
48
   Defs.’ Exs. 9, 11.
49
   Defs.’ Ex. 9.
50
   Defs.’ Ex. 11.
51
   Defs.’ Ex. 7.
52
   Id.
53
   Id.
54
   ECF No. 110 at 101-107.
55
   Id. at 11.

                                            Page 7 of 29
        Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 8 of 29




jurisdiction in accordance with Southern District of Texas General Order 2012-6.56                              The

determination and dischargeability of Plaintiffs’ tax liability constitutes a core proceeding under

28 U.S.C. § 157(b)(2)(A), (B), (I), and (O). Therefore, this Court holds constitutional authority

to enter appropriate orders and judgments.57 Finally, venue is governed by 28 U.S.C. §§ 1408,

1409. Venue is proper because the Court presided over the underlying bankruptcy cases.

b.      Determination of Tax Pursuant to 11 U.S.C. § 505.

        A bankruptcy court’s power to determine tax liability is set forth in 11 U.S.C. § 505(a),

which provides in pertinent part:

     § 505. Determination of tax liability


     (a)(1) Except as provided in paragraph (2) of this subsection, the court may determine
     the amount or legality of any tax, any fine or penalty relating to a tax, or any addition to
     tax, whether or not previously assessed, whether or not paid, and whether or not
     contested before and adjudicated by a judicial or administrative tribunal of competent
     jurisdiction.

The Court has discretion to determine the amount or legality of any tax, any fine or penalty

relating to a tax allegedly owed by Plaintiffs to the IRS. 58 The IRS maintains that in addition to

not being dischargeable, Plaintiffs’ tax liabilities should be determined as follows:

     (1) James Ivison’s Trust Fund Penalty Recovery should be determined to be $566,373.77
         plus interest accruals;59
     (2) James Ivison’s 1040 tax liability for tax year 2011 should be determined to be
         $308,750.87 plus unassessed accruals;
     (3) Anita Ivison’s Trust Fund Penalty Recovery should be determined to be $566,303.77 plus

56
   In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012–6 (S.D. Tex. May 24, 2012).
57
    Wellness Intern. Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1938–40 (2015); Stern v. Marshall, 564 U.S. 462
(2011).
58
   See Luongo v. Luongo (In re Luongo), 259 F.3d 323, 330 (5th Cir. 2001) (“The bankruptcy court’s ability to
abstain is premised on Congress’ use of the word ‘may’ in § 505.”).
59
   In addition to the assessments made, Defendants also assert that Plaintiffs owe an undetermined amount of interest
and assessments. However, Defendants provided no evidence as to these undetermined amounts on either the Trust
Fund Penalty Recover or the 1040 tax liabilities. To the extent that Defendants request interest based on an
undeterminable amount, the Court shall abstain from such ruling.

                                                   Page 8 of 29
        Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 9 of 29




        interest accruals;
     (4) Anita Ivison’s 1040 tax liability for tax year 2011 should be determined to be
         $308,750.87 plus unassessed accruals; and
     (5) Anita Ivison’s 1040 tax liability for tax year 2012 should be determined to be $6,238.00
         plus unassessed accruals.60

Plaintiffs assert that the Court should determine:

     (1) that the Trust Fund liability assessments against both James and Anita Ivison pursuant to
         26 U.S.C. §§ 3102(a), 3402(a), and 6672 should be $0.00;
     (2) with the exception of the stipulation as to Anita Ivison’s 2012 1040 tax liability in the
         amount of $6,238.00;61 the joint individual income tax liabilities should be $0.00; and
     (3) that any alleged federal tax liabilities are dischargeable pursuant to 11 U.S.C. § 523(a).62

The Court will take these in turn.

        1.       Determination of Plaintiffs’ Trust Fund Assessments

        Sections 3102(a) and 3402(a) of the Internal Revenue Code (“IRC”) requires employers

to withhold federal income and social security taxes from the wages of employees. 63 These sums

are referred to as “trust funds” because the IRC provides that the monies are deemed to be “a

special fund [held] in trust for the United States.”64                The trust funds are remitted to the

government on a quarterly basis and are for the exclusive use of the United States.65

        When net wages are paid to the employee, the taxes—that were or should have been

withheld—are credited in full to the employee, regardless if they are never remitted to the

government.66 Unless the IRS can collect these taxes from the employer, the revenues are



60
   See generally ECF No. 126; Defs.’ Exs. 8, 10.
61
   See ECF No. 110 at 63–64.
62
   See generally ECF No. 110.
63
   See 26 U.S.C. §§ 3102(a), 3402(a); see also Slodov v. United States, 436 U.S. 238, 242–43 (1978).
64
   26 U.S.C. § 7501(a).
65
   See 26 U.S.C. §§ 3102(b), 3403, 7501(a).
66
   Slodov, 436 U.S. at 243–45.

                                                   Page 9 of 29
          Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 10 of 29




forever lost to the government.67                To combat this, § 6672(a)68 provides the IRS with a

mechanism by which it may collect the taxes withheld and protect itself against such losses. 69

That section imposes a penalty70 on a “person required to collect, truthfully account for, and pay

over any tax” who willfully fails to do so.71

           Thus, liability under § 6672(a) is imposed only on (1) a Responsible Person who has (2)

willfully failed to perform their duty to collect, truthfully account for, or pay over such taxes.72

“Person”—as defined by the Internal Revenue Code—includes “an officer or employee of a

corporation . . . who as such officer [or] employee . . . is under a duty” to collect, account for, or

pay over the withheld tax.73 This is known as the “Responsible Person.”74 A person need not

engage in all three of the activities listed in the statute to be held liable; involvement in any of

the three named activities will suffice.75 Here, both parties stipulated that Plaintiffs are

Responsible Persons under § 6672(a).76 The remining issue for the Court to determine is




67
     Lencyk v. I.R.S., 384 F. Supp. 2d 1028, 1033 (W.D. Tex. 2005).
68
     26 U.S.C. § 6672(a) provides in pertinent part:

           Any person required to collect, truthfully account for, and pay over any tax imposed by this title who
           willfully fails to collect such tax, or truthfully account for and pay over such tax, or willfully attempts in
           any manner to evade or defeat any such tax or the payment thereof, shall, in addition to other penalties
           provided by law, be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not
           accounted for and paid over.
69
   Lencyk, 384 F. Supp. 2d at 1033.
70
   The Fifth Circuit has held that although § 6672(a) is classified as a penalty, the liability that is imposed is not
penal in nature since it “brings to the government only the same amount to which it was entitled by way of the tax.”
Newsome v. United States, 431 F.2d 742, 745 (5th Cir. 1970). In other words, the government only collects the
taxes due, not both the taxes due and an additional penalty equal to the amount of the taxes. Therefore, § 6672 “ ‘is
simple a means of ensuring that the tax which is unquestionably owed the Government is paid.’ ” Id. (quoting Botta
v. Scanlon, 314 F.2d 392, 393 (2d Cir. 1963)).
71
   26 U.S.C. § 6672(a); Barnett v. I.R.S., 988 F.2d 1449, 1453 (5th Cir. 1993).
72
   Turnbull v. U.S., 929 F.2d 173, 178 (5th Cir. 1991).
73
   26 U.S.C. § 6671(b).
74
   Barnett, 988 F.2d at 1453 n.6.
75
   Slodov, 436 U.S. at 250.
76
   ECF No. 110 at 91.

                                                     Page 10 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 11 of 29




whether Plaintiffs willfully failed to perform their duty to collect, truthfully account for, or pay

over trust fund taxes to the Government, an issue which Plaintiffs dispute.

         At trial, the IRS promulgated IRS Form 4340–Certificates of Assessments and Payments

for SHS’ Quarterly Federal Tax Return (Form 941), which stated that:

         (1) James Ivison’s aggregate Trust Fund Recovery Penalty liability for the tax quarters
             ending March 31, 2011, June 30, 2012, September 30, 2012, and March 31, 2013
             through December 31, 2013 assessed at $566,373.77;77 and

         (2) Anita Ivison’s aggregate Trust Fund Recovery Penalty liability for the tax quarters
             ending March 31, 2011, June 30, 2012, September 30, 2012, and March 31, 2013
             through December 31, 2013 assessed at $566,303.77.78

IRS Form 4340 constitutes valid evidence of a taxpayer’s assessed liabilities,79 and are presumed

correct; the taxpayer carries the burden of proving those determinations wrong.80

         At trial, Anita Ivison testified that between July and August of 2013, SHS paid

approximately $320,000 to the IRS for payroll taxes.81                    In their post-trial brief, Plaintiffs

maintain that because only $106,000.00 is reflected in the IRS 4340 forms, Plaintiffs are entitled

to a credit of approximately $214,000.0082                 Aside from Plaintiffs’ self-serving testimony,

Plaintiffs failed to bring forth any evidence that any deposits in the aggregate of approximately

$320,000.00 was ever tendered to the IRS between July and August of 2013. The only evidence

that clearly identifies a check from SHS to the IRS is in the amount of $145,207.60, dated

August 8, 2013.83         That check made reference to payment for “Various Qtrs. 941/940.”84

However, the only IRS 4340 forms in evidence relate to Form 941, which reflect SHS’s quarterly

77
   Defs.’ Ex. 11.
78
   Defs.’ Ex. 9.
79
   United States v. McCallum, 970 F.2d 66, 71 (5th Cir. 1992); Perez v. United States, 312 F.3d 191, 195 (5th Cir.
2002).
80
   Welch v. Helvering, 290 U.S. 111, 115 (1933).
81
   See ECF No. 110 at 161; see also ECF No. 125 at 15.
82
   See ECF No. 125 at 15.
83
   Pls.’ Ex. 9.
84
   Id.

                                                   Page 11 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 12 of 29




federal tax return.85 Form 940 is noticeably absent from the evidence. Without definitive

evidence, the Court cannot be certain as to what happened to the alleged $214,000.00 As such,

Plaintiffs failed to bring forth sufficient evidence demonstrating that the IRS’ determinations

were wrong. Therefore, the Court finds that the amounts of $566,373.77 and $566,303.77 as

described in IRS Forms 4340 are properly assessed.                  The question then turns to whether

Plaintiffs willfully failed to perform their duty to collect, truthfully account for, or pay over trust

fund taxes to the Government.

        As previously noted, Plaintiffs stipulated that they were Responsible Persons as that term

is defined in the Internal Revenue Code.86 Once a court has determined that an individual is a

Responsible Person under § 6672, that person bears the burden of proving they did not willfully

fail to collect, account for, or pay over trust fund taxes to the Government.87 Willfulness under §

6672(a) requires a voluntary, conscious, and intentional act, but not necessarily a bad motive or

evil intent.88 In the Fifth Circuit, a Responsible Person who learns of the underpayment of taxes

must use later-acquired unencumbered funds to pay the taxes; failure to do so constitutes

willfulness.89 Funds are encumbered if they are subject to restrictions imposed by a creditor with

an interest superior to the IRS that preclude the taxpayer from using the funds to pay the taxes.90

The burden to prove that the funds deposited into the company’s bank were “encumbered” falls

on Plaintiffs.91 Delegation of a duty to pay payroll taxes in and of itself does not release a



85
   See, e.g., Defs.’ Ex. 4.
86
   26 U.S.C. § 6671(b).
87
   See Morgan v. United States, 937 F.2d 281, 286 (5th Cir. 1991) (“The responsible person bears the burden of
proving [the] actions [taken] were not willful.”) (citations omitted).
88
   See Gustin v. U.S.I.R.S., 876 F.2d 485, 492 (5th Cir. 1989); Morgan, 937 F.2d at 285–86.
89
   Logal v. U.S., 195 F.3d 229, 232 (5th Cir. 1999); see also Morgan, 937 F.2d at 285–86; Wood v. U.S., 808 F.2d
411, 415 (5th Cir. 1987); Mazo v. United States, 591 F.2d 1151, 1157 (5th Cir. 1979).
90
   Logal, 195 F.3d at 232; Barnett v. I.R.S., 988 F.2d 1449, 1458 (5th Cir. 1993).
91
   Barnett, 988 F.2d at 1458.

                                                Page 12 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 13 of 29




Responsible Person from the issue as to willfulness.92

        In Mazo v. U.S., the Fifth Circuit affirmed a district court’s ruling holding that officers

who signed one or more checks paying private creditors in preference to the government while

another officer actually knew that the taxes were unpaid, yet took no action, was willful

conduct.93 “[O]nce they were aware of the liability to the government, they were under a duty to

ensure that the taxes were paid before any payments were made to other creditors.” 94 Here, the

evidence confirms that Plaintiffs first became aware of the unpaid employment tax liability

midway through 2011:

        Interrogatory No. 3: State when you first knew that [SHS] had unpaid payroll taxes for
        any time period.
        ANSWER: During mid-2011.95

Plaintiffs’ testimony corroborated their responses to the interrogatories:

        As to James Ivison:
        Q: When did you first learn that [SHS] had unpaid payroll taxes for any time period?
        A: I’m going to say latter part of 2011, 2012.
        Q: Okay. Do you remember answering before when I sent you these interrogatories mid-
        2011?
        A: That’s –
        Q: So it’s possible mid-2011?
        A: Possible (indisc.).96

        As to Anita Ivison:
        Q: Mr. Ivison testified that, in approximately – mid-2011 was the first time that he had
        any awareness that there was any kind of potential tax issues of any nature with –
        regarding [SHS]. What about you? When did you first become aware of any issues with
        them?
        A: At that same time.97

        ...

92
   See Mazo, 591 F.2d at 1155.
93
   Id. at 1156–57.
94
   Id. at 1157.
95
   Defs.’ Ex. 14 at 177.
96
   ECF No. 110 at 120–21.
97
   ECF No. 110 at 134.

                                           Page 13 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 14 of 29




          Q: When – okay, so you said you first learned of the unpaid withholding taxes around the
          same times as your husband in 2011, correct?
          A: 2011, 2012; I don’t know the exact year.
          Q: Okay, but you did testify it was the same time your husband learned?
          A: Yes.98

The Court finds that Plaintiffs became aware of their unpaid payroll taxes beginning in mid-

2011. It was at that point that Plaintiffs were under a duty to ensure that the employment taxes

were paid before any payments were made to other creditors, or to demonstrate that the funds

were unencumbered.99

          After learning of the unpaid withholding taxes in mid-2011, Plaintiffs continued to

operate SHS, sign checks, pay wages, and authorize payments for SHS’s payees other than the

IRS:100

          Request for Admission No. 24 & 25: Admit that James Ivison/Anita Ivison signed checks
          or authorized payments for [SHS] to payee(s) other than the IRS after [they] knew that
          [SHS] had unpaid federal withholding taxes.
          ANSWERS: Admitted.101

          As to James Ivison:
          Q: Okay, after first learning of the unpaid payroll taxes of Hydraulic whenever in 2011,
          after that date you continued to receive a salary, correct?
          A: Intermittently, yes.
          Q: Would that have been $2,884 a week?
          A: On the weeks I got paid, yes.
          Q: Okay, and your salary at [SHS] was $150,000, correct?
          A: Yes, sir.
          Q: And the only people that could sign checks for [SHS] were you and your ex-wife,
          correct?
          A: No.
          Q: Who else could sign checks?
          A: Rose [Paredes].
          Q: Okay, so you, your ex-wife, and Rose.
          A: Correct, yes, sir.102

98
   ECF No. 110 at 140.
99
   See Mazo, 591 F.2d at 1157; Barnett, 988 F.2d at 1458.
100
    See Defs.’ Ex. 7; Defs.’ Ex. 15 at 188.
101
    Defs.’ Ex. 15 at 188.
102
    ECF No. 110 at 122–23.

                                                  Page 14 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 15 of 29




As noted above, delegation of the duty to pay payroll taxes to Rose Paredes did not release

Plaintiffs from their obligations to collect, truthfully account for, or pay over trust fund taxes to

the Government.103        Plaintiffs were aware that withholding taxes had not been paid but

nevertheless continued to sign and issue checks to creditors other than the IRS. Plaintiffs further

failed to carry their burden in proving that the funds used were encumbered under § 6672. As

such, the Court finds that Plaintiffs’ actions in signing checks, paying wages, and authorizing

payments for SHS to payees other than the IRS all while aware that SHS had unpaid federal

withholding taxes were willful and in violation of 26 U.S.C. § 6672(a).

        Plaintiffs use Slodov v. U.S.104 to dispute the allegations that they willfully failed to

perform their duty to collect, truthfully account for, or pay over trust fund taxes to the

Government.105 Slodov was a 1978 Supreme Court case that held that the government could not

hold a person accountable under § 6672 if the only company funds available to pay withholding

taxes over to the Government were funds acquired after the party assumed Responsible Person

status within the corporation.106 Slodov’s holding regarding liability is limited to the situation of

an individual becoming a Responsible Person after those taxes are payable and trust funds have

been dissipated.107 Regarding individuals who are Responsible Persons both before and after

withholding tax liability accrues—as Plaintiffs were in this case—there is a duty to use

unencumbered funds acquired after the withholding obligation becomes payable to satisfy that




103
    See Mazo, 591 F.2d at 1155.
104
    436 U.S. 238 (1978).
105
    ECF No. 127.
106
    Slodov, 436 U.S. at 253–54.
107
    See Mazo, 591 F.2d at 1157 (emphasis added).

                                                   Page 15 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 16 of 29




obligation; failure to do so when there is knowledge of the liability—just as it was here—

constitutes willfulness under § 6672.108

        Plaintiffs lastly assert a reasonable cause defense to the § 6672 action, which would

excuse one’s failure to collect, account for, or pay over withholding taxes.109 The Fifth Circuit

has consistently held that the reasonable cause defense to a § 6672 action is exceedingly

limited.110 Although the Fifth Circuit has recognized conceptually that a reasonable cause may

militate against a funding of willfulness, no taxpayer has successfully used that defense. 111 The

Fifth Circuit further emphasized that no such defense may be asserted by a Responsible Person

who knew that the withholding taxes were due, but who made a conscious decision to use

corporate funds to pay creditors other than the government.112 Here, Plaintiffs consciously made

a decision to use funds to pay creditors other than the government, even though they knew that

the withholding taxes had not been paid. Thus, because Plaintiffs knew that the withholding

taxes were due but still failed to collect, account for, or pay over the withholding taxes,

Plaintiffs’ reasonable cause defense fails.

        Because James Ivison was a Responsible Person and failed to collect, account for, or pay

over withholding taxes, pursuant to IRS Form 4340, the Court determines that James Ivison’s

aggregate Trust Fund Recovery Penalty liability for the tax quarters ending March 31, 2011, June

30, 2012, September 30, 2012, and March 31, 2013 through December 31, 2013 is $566,373.77.



108
    See also Howard v. United States, 711 F.2d 729, 735 (5th Cir. 1983) (“Howard himself signed 36 checks made
out to other creditors after he knew that Eden owed taxes to the IRS. We hold that under the rule set forth in Mazo,
Howard’s conduct was willful as a matter of law.”); Arriondo v. United States, 196 F. Supp. 3d 708, 721–23 (S.D.
Tex. 2016) (“[A] responsible person who learns of the underpayment of taxes must use later-acquired unencumbered
funds to pay the taxes; failure to do so constitutes willfulness.”).
109
    See ECF Nos. 1, 127 at 8.
110
    Logal v. U.S., 195 F.3d 229, 233 (5th Cir. 1999).
111
    Id.
112
    Id.; see also Newsome v. U.S., 431 F.2d 742, 747 n.11 (5th Cir. 1970).

                                                  Page 16 of 29
        Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 17 of 29




         Because Anita Ivison was a Responsible Person and failed to collect, account for, or pay

over withholding taxes, pursuant to IRS Form 4340, the Court determines that Anita Ivison’s

aggregate Trust Fund Recovery Penalty liability for the tax quarters ending March 31, 2011, June

30, 2012, September 30, 2012, and March 31, 2013 through December 31, 2013 is $566,303.77.

The Court now turns to individual income tax liability determinations.

         2.       Determination of Plaintiffs’ Individual Income Tax Liabilities

         For tax year 2011, Plaintiffs have each been assessed $238,574.00 in individual income

tax liabilities, and an additional $57,256.96 in associated penalties ($47,714.00 on June 4, 2013,

and $9,542.96 on November 4, 2013) and $12,919.91 in associated interest ($9,623.92 on June 4,

2013, and $3,295.99 on November 4, 2013).113 The aggregate tax liability totals $308,750.87,

joint and severable for each of the Plaintiffs. These assessments are supported by (1) the August

5, 2015 IRS Form 4340 Certificate of Official Record;114 and (2) the agreed Income Tax

Examination Changes (“Form 4549”) signed by James Ivison on April 12, 2013, and Anita

Ivison on April 22, 2013.115 The Form 4549 does not reflect the November 4, 2013 assessments

on account they were not assessed yet. The $308,750.87 assessment is made pursuant to the

April 2013 IRS audit adjustment, which held that there was (1) an agreed upon $300,000.00

increase in officers’ compensation; and (2) an agreed $547,689.47 disallowed pass-through loss

from SPS to SHS.116 The Court will discuss these two adjustments in turn.

                  A.        Increase in Officers’ Compensation




113
    Defs.’ Ex. 35.
114
    Id.
115
    Defs.’ Ex. 46.
116
    See Defs.’ Exs. 27, 35, 46.

                                             Page 17 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 18 of 29




         The IRS determined that Plaintiffs had $300,000 in unreported officers’ compensation for

tax year 2011.117 Specifically, the IRS determined that

         The corporation wrote checks to the taxpayers, transferred amounts to the
         taxpayers’ personal accounts, and made payments to the taxpayers in 2010 and
         2011 in cumulative amounts greater than the wage amount reported to the
         taxpayers in 2010 and 2011.118

Plaintiffs agreed to the $300,000 adjustment when they signed Form 4549 in April 2013.119

Here, Plaintiffs bear the burden of proving that the IRS erred in computing the additional income

determination.120 To do this, Plaintiffs utilize IRS Agent Jonathan Meek’s testimony to dispute

the $300,000.00 determination by the IRS. Specifically, Plaintiffs pointed to Agent Meek’s

testimony regarding irregularities with W-2 tax forms for Rose Paredes and her son,121

irregularities with checks to Rose Paredes that were in excess of the W-2 amount for that year,122

and irregularities between hard copies of expense categories and the electronic copies.123

However, Plaintiffs’ argument fails to consider the fact that not only did Agent Meeks previously

discuss these irregularities with James Ivison,124 Plaintiffs still agreed to Agent Meeks’ proposed

adjustments, indicating: “[Plaintiffs] agreed to adjustments, will set meeting with Collections on

receipt of first notice of $1MM deficiency and penalties.                Taxpayer expects significant

collections in related solely owned business in 90 days.”125 This is also corroborated by several




117
    Defs.’ Exs. 26, 46.
118
    Defs.’ Ex. 26.
119
    See Defs.’ Ex. 46.
120
    See Mladinich v. United States, 417 F.2d 700, 702 (5th Cir. 1969).
121
    ECF No. 110 at 168.
122
    Id.
123
    Id. at 169.
124
    Id. at 194.
125
    Id. at 182; Defs.’ Ex. 24.

                                                   Page 18 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 19 of 29




other documents Plaintiffs signed, again indicating their agreement to the IRS’ proposed

adjustments.126

        Further, Plaintiffs failed to secure Rose Paredes’ testimony, who undoubtedly would have

been an important witness. Without more, the Court finds that Plaintiffs failed to carry their

burden in proving that the IRS erred in computing the additional income determination. As such,

the Court finds that the $300,000 increase in officers’ compensation is appropriate.

                 B.       Plaintiffs’ Pass-Through Losses

        At issue here is whether Plaintiffs had a sufficient basis to offset the agreed-to tax year

2011 liabilities in the amount of $659,080.127 If in fact it is proven that Plaintiffs had a sufficient

basis to offset, Plaintiffs’ taxable income may well be significantly less than what the adjusted

taxable income states.

        A small business corporation that elects Subchapter S is not subject to corporate income

tax; rather, it is taxed pro rata to its shareholders—a method commonly known as flow-through

taxation.128 When a Subchapter S corporation suffers a net operating loss, the loss is passed

through to the shareholders, each of whom may use their share of the loss to offset other personal

income.129 This offset is limited to (i) a shareholder’s adjusted basis in his Subchapter S stock;

and (ii) the adjusted basis of any indebtedness of the corporation to that individual.130

        While “adjusted basis” is not defined in relation to that section, the court in Wheat v.

United States131 concluded that the concept of adjusted basis of indebtedness embodied in the




126
    See Defs.’ Exs. 25, 26.
127
    See Pls.’ Exs. 25, 26.
128
    26 U.S.C. § 1366; Underwood v. C.I.R., 535 F.2d 309, 310 (5th Cir. 1976).
129
    26 U.S.C. § 1366.
130
    26 U.S.C. § 1366(d)(1)(A), (B).
131
    353 F. Supp. 720 (S.D. Tex. 1973).

                                                  Page 19 of 29
        Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 20 of 29




statute “was intended to be comparable to actual capital investment by the shareholders.”132

Corroborating this is Broz v. Comm’r,133 stating:

         First, we state the general rules governing when a shareholder in an S corporation is
         entitled to deduct losses the S corporation sustained. A shareholder of an S corporation
         can directly deduct his or her share of entity-level losses in accordance with the flow
         through rules of subchapter S. See § 1366(a). The losses cannot exceed the sum of the
         shareholder’s adjusted basis in his or her stock and the shareholder’s adjusted basis in any
         indebtedness of the S corporation to the shareholder. See § 1366(d)(1)(A), (B). This
         restriction applies because the disallowed amount exceeds the shareholder’s economic
         investment in the S corporation, and because of the limited liability accorded to S
         corporations, the amount does not have to be repaid. The shareholder bears the burden of
         establishing his or her basis.134

         A shareholder in an S corporation must make an economic outlay to increase his stock

basis.135 For example, a shareholder who merely guarantees a corporate debt who has not

directly advanced funds to the corporation may not claim an increased basis in the corporation

absent proof that the corporate debt, in substance, runs to him. 136 A taxpayer must also carry

their evidentiary burden and produce evidence, documentary or otherwise, to corroborate their

claim that deposited funds were intended to be capital; without more, it is impossible for the

Court to determine whether personal deposits were intended as a capital contribution.137 Lastly,

26 U.S.C. § 1366(d)(1) limits a shareholder’s pass-through loss to that shareholder’s adjusted

basis for that taxable year.138 While § 1366(d)(2) suspends unrecognized losses, allowing them

to be carried forward into a subsequent year in which sufficient basis exists, that recognition is



132
    Wheat, 353 F. Supp. at 722.
133
    137 T.C. 46, 60 (2011).
134
    Id.
135
    See Harris v. United States, 902 F.2d 439, 443 (5th Cir. 1990); Underwood, 535 F.2d at 311–12.
136
    See Harris, 902 F.2d at 443–45.
137
    Powers v. C.I.R., No. 12634-10, 2013 WL 2338502, at *12, 105 T.C.M. (CCH) 1798 (T.C. May 29, 2013).
138
    See also Weisberg v. C.I.R., No. 21157-07, 2010 WL 1027519, 99 T.C.M. (CCH) 1223 (T.C. Mar. 22, 2010)
(holding that a shareholder’s guarantee of his S corporation’s line of credit did not increase his basis in the S
corporation as required for the shareholder to deduct flow-through losses from the S corporation for that taxable
year, where the shareholder did not incur a personal loan to pay off the line of credit until the subsequent tax year).

                                                   Page 20 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 21 of 29




only made in the subsequent year in which there is adequate basis to absorb the loss, and not in

the years that a taxpayer only elects to claim the deduction.139

        Here, Plaintiffs agreed to and acknowledged that they had a $659,080.00 loss for SPS in

tax year 2011, and a $560,346.00 loss for SHS in tax year 2011. 140 Plaintiffs’ further agreed to

and acknowledged in their individual income report that they had a loss of $547,689.47 from

their Subchapter S corporations for tax year 2011. At trial James Ivison testified that Plaintiffs

received approximately $800,000 from the sale of SPS in early 2012 141 with which they invested

into SHS around summer of 2013,142 providing them sufficient basis against which to apply

against their agreed audit-determined tax year 2011 liabilities.143 This alone, is not enough to

overcome their burden of producing evidence, documentary or otherwise, to corroborate this

claim that such deposited funds were intended to be capital—besides Plaintiffs own testimony.144

Nevertheless, assuming arguendo that Plaintiffs provided sufficient evidence to establish basis,

that basis would have been realized in tax year 2013, and would not be relevant to the issue of

Plaintiffs agreed-to audit adjustment of $547,689.47 for tax year 2011.145 Therefore, the Court

finds that Plaintiffs failed to carry their evidentiary burden of establishing an $800,000.00 basis

for their pass-through loss for tax year 2011.

        As such, pursuant to the August 5, 2015 IRS Form 4340 Certificate of Official Record,

the Court determines that Plaintiffs’ individual income tax liability for tax year 2011 is

$308,750.87 joint and severable for each of the Plaintiffs, and Anita Ivison’s individual income

tax liability for tax year 2012 is $6,238.00, as previously stipulated.
139
    See Barnes v. C.I.R., 712 F.3d 581 (D.C. Cir. 2013).
140
    Pls.’ Exs. 25, 26, 27.
141
    ECF No. 110 at 125.
142
    Id. at 50-51.
143
    See id. at 50, 51; Pls.’ Ex. 25.
144
    Powers v. C.I.R., No. 12634-10, 2013 WL 2338502, at *12, 105 T.C.M. (CCH) 1798 (T.C. May 29, 2013).
145
    See Barnes v. C.I.R., 712 F.3d 581 (D.C. Cir. 2013); Defs.’ Exs. 25, 26, 46.

                                               Page 21 of 29
        Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 22 of 29




c.       Dischargeability Pursuant to 11 U.S.C. § 523(a)

         Plaintiffs seek a discharge of their (1) individual tax liabilities; and their (2) trust fund

recovery liabilities.146 Generally, at the conclusion of a chapter 7 proceeding, a debtor is granted

a discharge.147 However, some claims—like certain tax obligations—are specifically excepted

from discharge.148 These tax exceptions are set forth within § 523(a)(1), which states:

         (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of this title
         does not discharge an individual debtor from any debt—
                (1) for a tax or a customs duty—
                        (A) of the kind and for periods specified in section 507(a)(3) or
                507(a)(8) of this title, whether or not a claim for such tax was filed or
                allowed;
                        (B) with respect to which a return, or equivalent report or notice, if
                required—
                                 (i) was not filed or given; or
                                 (ii) was filed or given after the date on which such return,
                        report, or notice was last due, under applicable law or under any
                        extension, and after two years before the date of the filing of the
                        petition; or
                        (C) with respect to which the debtor made a fraudulent return or
                willfully attempted in any manner to evade or defeat such tax“149

         1.       The Court will discuss the dischargeability of Plaintiffs’ tax liabilities in

                  turn.Plaintiffs’ Individual Tax Liabilities

                  A.        Section 523(a)(1)(A)

         Section 523(a)(1)(A) provides exceptions to discharge pursuant to § 507(a)(3) and

507(a)(8), of which only the latter section is relevant to the Court. Section 507(a)(8)(A) states:

         (a) The following expenses and claims have priority in the following order:
                 (8) Eighth, allowed unsecured claims of governmental units, only to the
         extent that such claims are for—
                        (A) a tax on or measured by income or gross receipts for a taxable
                 year ending on or before the date of the filing of the petition—

146
    ECF No. 1.
147
    See 11 U.S.C. § 727.
148
    See, e.g., 11 U.S.C. § 523(a)(1).
149
    11 U.S.C. § 523(a)(1).

                                              Page 22 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 23 of 29




                                 (i) for which a return, if required, is last due, including
                         extensions, after three years before the date of the filing of the
                         petition;
                                 (ii) assessed within 240 days before the date of the filing of
                         the petition, exclusive of—
                                          (I) any time during which an offer in compromise
                                 with respect to that tax was pending or in effect during that
                                 240-day period, plus 30 days; and
                                          (II) any time during which a stay of proceedings
                                 against collections was in effect in a prior case under this
                                 title during that 240-day period, plus 90 days; or
                                 (iii) other than a tax of a kind specified in section
                         523(a)(1)(B) or 523(a)(1)(C) of this title, not assessed before, but
                         assessable, under applicable law or by agreement, after, the
                         commencement of the case;

                         i.      Section 507(a)(8)(A)(i): 3-Year Rule

        The first subset under § 507(a)(8)(A) identifies the three-year rule, which—pursuant to §

523(a)(1)(A)—excepts from discharge any income taxes relating to a tax year in which the tax

return was due within three years of the bankruptcy filing, including extensions.150 In this case,

recall that Anita Ivison filed for bankruptcy relief on December 17, 2013 and filed her 2011

individual federal income tax return on December 3, 2012.151 Anita Ivison’s 2011 individual

federal income tax return for 2011 was due on April 15, 2012.152 Anita Ivison’s 2012 federal

income tax return was not entered into evidence as the parties already stipulated as to her tax

liabilities for tax year 2012. Regardless, Anita Ivison’s 2012 federal income tax return would

have been due no earlier than April 15, 2013.

        James Ivison filed for bankruptcy relief on December 17, 2013 and filed his 2011

individual federal income tax return on December 3, 2012.153 James Ivison’s 2011 individual


150
    11 U.S.C. § 507(a)(8)(A)(i); see also Young v. United States, 535 U.S. 43–44 (2002).
151
    See Pls.’ Ex. 46.
152
    There is no evidence in the record that Anita Ivison sought and obtained any extensions on filing her 2011
individual federal income tax return.
153
    See Pls.’ Ex. 46.

                                               Page 23 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 24 of 29




federal income tax return for 2011 was due on April 15, 2012.154

        Plaintiffs’ due dates for their 2011 and 2012 tax returns, April 15, 2012 and April 15,

2013, respectively, easily fall within three years of their December 17, 2013 bankruptcy

filings.155 Therefore Plaintiffs’ individual tax liabilities for 2011 in the amount of $308,750.87

and Anita Ivison’s individual tax liability for 2012 in the amount of $6,238.00 are excepted from

discharge pursuant to 11 U.S.C. § 523(a)(1)(A), which makes reference to § 507(a)(8)(A)(i).

        Failing to overcome the 3-Year Rule alone is reason enough to except Plaintiffs’

individual income tax liabilities from discharge.156 Nevertheless, leaving no stone unturned, the

Court will press on and analyze dischargeability of Plaintiffs’ personal income tax liabilities

pursuant to the remaining portions of the applicable statutes.

                          ii.      Section 507(a)(8)(A)(ii) 240 Day Rule

        Section 507(a)(8)(A)(ii) requires that the taxpayer identify exactly when the tax for a

particular tax year was actually assessed,157 or posted on the IRS’ books. Typically, the income

taxes resulting from a filed tax return are assessed (or put on IRS’ books) at or near the time the

return is received by the IRS. Taxes assessed within this 240-day period of filing for bankruptcy

are excepted from discharge.158

        As stated above, Anita Ivison filed for bankruptcy relief on December 17, 2013, filed her

2011 federal income tax return on December 3, 2012, and such return was assessed by the IRS




154
    There is no evidence in the record that James Ivison sought and obtained any extensions on filing his 2011
individual federal income tax return
155
    See Case No. 13-37740, ECF No. 1; Case No. 13-37732, ECF No. 17.
156
    Note that both §§ 507(a)(8)(A), 523(a)(1) are denoted by the conjunction “or.”
157
    The assessment of a tax is essentially a bookkeeping notation, and is made when the Secretary or his delegate
establishes an account against the taxpayer on the tax rolls. In re Hosack, 282 F. App'x. 309, 313 (5th Cir. 2008)
(citing Laing v. United States, 423 U.S. 161, 170 n.13 (1976)).
158
    See 11 U.S.C. § 507(a)(8)(A)(ii)

                                                 Page 24 of 29
           Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 25 of 29




on June 4, 2013, well within the 240-day prohibition.159 Anita Ivison’s 2012 federal income tax

return, on the other hand, was not entered into evidence as the parties already stipulated as to her

tax liabilities for tax year 2012. Nevertheless, the earliest that Anita Ivison’s 2012 income tax

return would have been due would have been April 15, 2013 which means that the earliest it

could have been assessed would have been April 15, 2013 if it was timely filed, or later than that

if it was not. Either way without any additional evidence in the record the Court is unable to

determine whether Anita Ivison’s 2012 taxes were assessed within 240 days of her bankruptcy

filing. It matters not as the Court has already determined that Anita Ivison’s 2012 individual tax

return was due within three years of her bankruptcy filing and such tax liability is excepted from

discharge pursuant to 11 U.S.C. § 523(a)(1)(A), which makes reference to § 507(a)(8)(A)(ii).

            Also stated above, James Ivison filed for bankruptcy relief on December 17, 2013, filed

his 2011 federal income tax return on December 3, 2012, and such return was assessed by the

Internal Revenue Service on June 4, 2013, well within the 240-day prohibition.160

            Plaintiffs’ 2011 individual tax returns were assessed within 240 days of their respective

bankruptcy filings.       Therefore, assuming arguendo that § 507(a)(8)(A)(i) does not apply,

§507(a)(8)(A)(ii) does apply, and Plaintiffs’ individual tax liabilities in the amount of

$308,750.87 are excepted from discharge pursuant to 11 U.S.C. § 523(a)(1)(A), which makes

reference to § 507(a)(8)(A)(ii). Anita Ivison’s individual tax liability for 2012 in the amount of

$6,238.00 was already held to be excepted from discharge pursuant to 11 U.S.C. § 523(a)(1)(A),

which makes reference to § 507(a)(8)(A)(i).

                     B.   Section 523(a)(1)(B): 2-Year Rule

            Section 523(a)(1)(B) provides that tax debts are not dischargeable for any tax year that

159
      See Pls.’ Ex. 46.
160
      See id.

                                              Page 25 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 26 of 29




the taxpayer failed to file a return, or filed a return after the date on which such return was due

under applicable law or under any extensions, and was filed within two years before the date of

the filing of the petition.161 No tax return equals no discharge for the corresponding tax year. In

In re McCoy, the Fifth Circuit held that late-filed returns cannot be considered “returns” for

bankruptcy discharge purposes under the plain language and hanging paragraph 162 of § 523,

unless it falls within the safe harbor provision of 26 U.S.C. § 6020(a).163 Here, Plaintiffs

provided no evidence that they sought or obtained an extension for the filing of their 2011

federal income tax returns, or whether the safe harbor provision of 26 U.S.C. § 6020(a) is

applicable. The only evidence in the record reflects that the 2011 tax returns were filed after the

April 15, 2012 due date. Additionally, there is no evidence as to the filing date of Anita Ivison’s

2012 federal income tax return. At a minimum such return would have been due no earlier than

April 15, 2013 well within the 2-year limitation.

        Therefore, under In re McCoy, Plaintiffs’ 2011 individual federal income tax returns and

Anita Ivison’s 2012 individual federal tax return were either not “returns” for purposes of §

523(a)(*) or were returns for purposes of § 523(a) but were filed within two years before

Plaintiffs’ bankruptcy petitions. Either way, Plaintiffs’ joint and several 2011 individual tax

liability in the amount of $308,750.87 and Anita Ivison’s 2012 individual tax liability in the

amount of $6,238.00 are excepted from discharge pursuant to 11 U.S.C. § 523(a)(1)(B).

                 C.       Section 523(a)(1)(C): No Fraud Rule

        The Bankruptcy Code provides a discharge exception in § 523(a)(1)(C) against taxpayers



161
    11 U.S.C. § 523(a)(1)(B). See also In re McCoy, 666 F.3d 924 (5th Cir. 2012) (discussing definition of returns
with respect to dischargeability).
162
    See 11 U.S.C. § 523(a)(*).
163
    See generally In re McCoy, 666 F.3d 924.

                                                 Page 26 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 27 of 29




who file fraudulent tax returns.164 Section 523(a)(1)(C) also excepts from discharge any debt

with respect to which the taxpayer “willfully attempted in any manner to evade or defeat such

tax.165 The statutory phrase “willfully attempted to evade” means a voluntary, conscious, or

intentional attempt to evade a tax, whether the evasion was through overt actions or omissions.166

Willfully attempting to evade taxes requires the misconduct and an intention to evade.167 The

intention requirement requires that the taxpayer had a duty to pay a tax, knew of the duty, and

intentionally and voluntarily evaded such duty.168 Here, no evidence was presented to the Court

that Plaintiffs’ 2011 tax returns or Anita Ivison’s 2012 tax returns were fraudulently filed, or that

Plaintiffs willfully attempted to evade or defeat such taxes. Thus, § 523(a)(1)(C) is not

implicated.

        Because Anita Ivison’s 2011 and 2012 federal income tax returns (i) were due within

three years of the filing of her bankruptcy petition; (ii) were assessed within 240 days before the

date of the filing of her bankruptcy petition169; and (iii) were either considered not returns for

purposes of § 523(a)(*) or were returns for purposes of § 523 but were filed within two years of

the filing of Ms. Ivison’s bankruptcy petition, Anita Ivison’s 2011 and 2012 tax liabilities in the

amount of $308,750.87 and $6,238.00, respectively, are excepted from discharge pursuant to 11

U.S.C. § 523(a).

        Because James Ivison’s 2011 federal income tax return (i) was due within three years of

164
    11 U.S.C. § 523 (a)(1)(C).
165
    Id.
166
    See In re Jones, 116 B.R. 810 (Bankr. D. Kan. 1990); In re Berzon, 145 B.R. 247 (Bankr. N.D. Ill. 1992); In re
Mirulla, 163 B.R. 912 (Bankr. D. N.H. 1994).
167
    In re Fretz, 244 F.3d 1323, 1326–29 (11th Cir. 2001).
168
    See, e.g., Matter of Bruner, 55 F.3d 195, 200 (5th Cir. 1995).
169
    Without any further evidence in the record, the Court was unable to determine whether Anita Ivison’s individual
2012 federal income tax return was assessed within 240 days of the filing of her bankruptcy petition but determined
that such taxes were nevertheless excepted from discharge pursuant to 11 U.S.C. § 523(a)(1)(A), which makes
reference to § 507(a)(8)(A)(i).


                                                  Page 27 of 29
       Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 28 of 29




the filing of his bankruptcy petition; (ii) was assessed within 240 days before the date of the

filing of his bankruptcy petition; and (iii) was either considered not a return for purposes of §

523(a)(*) or was a return for purposes of § 523 but was filed within two years of the filing of Mr.

Ivison’s bankruptcy petition, James Ivison’s 2011 tax liability in the amount of $308,750.87 is

excepted from discharge pursuant to 11 U.S.C. § 523(a).

              D. Plaintiffs’ Trust Fund Liability

        Lastly, § 507(a)(8)(C) applies to “a tax required to be collected or withheld and for which

the debtor is liable in whatever capacity.”170 Courts have consistently held that § 507(a)(8)(C)

applies to trust fund liability taxes, and in which this Court agrees. 171 Because the Court found

that Plaintiffs were Responsible Persons who failed to collect, account for, or pay over

withholding trust fund taxes, Plaintiffs’ trust fund liabilities in the amount of $566,373.77 for

James Ivison and $566,303.77 for Anita Ivison are excepted from discharge pursuant to 11

U.S.C. § 523(a), which makes reference to § 507(a)(8)(C).

                                       III.         CONCLUSION

        Pending before the Court is a complaint filed by James Ivison and Anita Ivison seeking

determination of certain taxes pursuant to 11 U.S.C. § 505 and dischargeability of certain taxes

pursuant to 11 U.S.C. § 523(a). As set forth in this Court’s Memorandum Opinion, the Court

finds that:

1.      James Ivison’s aggregate Trust Fund Recovery Penalty liability for the tax quarters
        ending March 31, 2011, June 30, 2012, September 30, 2012, and March 31, 2013 through
        December 31, 2013:

170
   11 U.S.C. § 507(a)(8)(C).
171
   See In re Johnson, 283 B.R. 694, 706 (Bankr. N.D. Tex. 2000); In re Paris, 355 B.R. 860, 867 (Bankr. M.D. Fla.
2006), aff’d, 355 B.R. 867 (M.D. Fla. 2006), aff’d, 245 F. App’x 929 (11th Cir. 2007) (holding that § 507(a)(8)(C)
applies to trust fund portion of payroll taxes); In re Gust, 229 B.R. 44, 46 (Bankr. S.D. Ga. 1998), aff’d, 239 B.R.
630 (S.D. Ga. 1999), aff’d and adopted, 197 F.3d 1112 (11th Cir. 1999) (holding that a trust fund liability tax is a
tax that is required to be collected or withheld and for which the debtor is liable in whatever capacity).

                                                  Page 28 of 29
      Case 15-03001 Document 129 Filed in TXSB on 04/23/20 Page 29 of 29




                 a.   is determined to be $566,373.77 pursuant to 11 U.S.C. § 505; and
                 b.   is excepted from discharge pursuant to 11 U.S.C. § 523(a);

2.     James Ivison’s individual federal income tax liability for tax year 2011:
                 a. is determined to be $308,750.87 pursuant to 11 U.S.C. § 505; and
                 b. is excepted from discharge pursuant to 11 U.S.C. § 523(a);

3.     Anita Ivison’s aggregate Trust Fund Recovery Penalty liability for the tax quarters ending
       March 31, 2011, June 30, 2012, September 30, 2012, and March 31, 2013 through
       December 31, 2013:
                 a. is determined to be $566,303.77 pursuant to 11 U.S.C. § 505; and
                 b. is excepted from discharge pursuant to 11 U.S.C. § 523(a);

4.     Anita Ivison’s individual federal income tax liabilities:
                 a. is determined to be $308,750.87 for tax year 2011 pursuant to 11 U.S.C. §
                      505;
                 b. is determined to be $6,238.00 for tax year 2012 as stipulated; and
                 c. are excepted from discharge pursuant to 11 U.S.C. § 523(a).

5.     Post Judgement Interest shall accrue at 0.22% until paid.

A Judgment consistent with this Memorandum Opinion will be entered on the docket

simultaneously herewith.


       SIGNED 04/23/2020.


                                                ___________________________________
                                                       Eduardo V. Rodriguez
                                                     United States Bankruptcy Judge




                                          Page 29 of 29
